FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2022

                                     No. 04-22-00424-CV

                     UNITED INDEPENDENT SCHOOL DISTRICT,
                                   Appellant

                                               v.

                                    Patricia Y. MAYERS,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021-CVH001030-D1
                            Honorable Joe Lopez, Judge Presiding


                                        ORDER
       Appellee’s brief was originally due on September 26, 2022 and was not filed. See TEX. R.
APP. P. 38.6(b) (in an accelerated appeal, appellee’s brief is due twenty days after filing of
appellant’s brief). This court notified appellee of the deficiency on September 28, 2022. On
October 10, 2022, appellee filed an unopposed motion requesting an extension of time to file the
brief until November 9, 2022. After consideration, we GRANT the motion and ORDER
appellee to file her brief by November 9, 2022.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court